Citation Nr: 1500753	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for postoperative fracture deformity of the index and middle fingers of the right hand.

2.  Entitlement to an increased disability rating in excess of 10 percent for a chip fracture of the proximal phalanx of the left thumb.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1985 to December 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2008, May 2013, and November 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2014 Board hearing, the Veteran contended that he has nerve damage in both hands that is related to his service-connected finger disabilities, manifested by frequent numbness in his hands and fingers.  Bilateral paresthesias of the hands and fingers is well-documented in his medical records.  While he has been afforded several VA examinations pertaining to his service-connected finger disabilities, none of the examiners has addressed the question of whether the reported paresthesias of the hands and fingers is related to his service-connected disabilities.  Therefore, the Board finds that a remand is necessary to obtain a VA examination to determine whether a separate rating is appropriate for nerve damage of the hands/fingers.  

Moreover, the Board finds that the TDIU claim is inextricably intertwined with the increased rating claims, as a grant of higher or separate ratings for his service-connected disabilities could result in eligibility for TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with an appropriate examiner in order to determine the severity of his service-connected right index and middle finger and left thumb disabilities.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  The Veteran's claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  In particular, the examiner should comment on the presence and extent of any nerve damage, identify the nerves involved, and provide an opinion as to whether any nerve damage is related to the service-connected finger disabilities.  In addition, the examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups and after repetition.  If the VA examiner concludes that an opinion regarding additional functional limitations due to pain, weakness, excess fatigability, and additional disability during flare-ups and/or supporting rationale for such opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative, to include whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or due to some other limitation.  In addition, the examiner should specifically comment on whether the Veteran's service-connected finger disabilities have rendered him unable to secure or maintain gainful employment.  

2.  The AOJ should provide to the Veteran all required notice and claims forms in response to the claim for TDIU.
 
3.  The AOJ should undertake any additional development it determines to be warranted with regard to the TDIU claim.
 
4.  When the above development has been completed, the claims for higher disability ratings for the right index and middle finger and left thumb disabilities and to a TDIU should again be reviewed.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




